Golden, J.
Indictment for seduction. The defendant moves for a serologic blood test of the complaining witness, her child alleged to have been born as a result of the seduction, and of the defendant. Motion granted. The Medical Society of the State of New York has furnished a list of physicians qualified for this work. Dr. Jacob Werne, of 82-53 One Hundred and Sixty-fourth street, Jamaica, is appointed. Submit order in compliance with, the provisions of section 684-a of the Code of Criminal Procedure, as added by Laws of 1938, chapter 372, on notice to the district attorney.